Title: To James Madison from Levett Harris, 24 July 1807
From: Harris, Levett
To: Madison, James



Sir,
St. Petersburg 12/ 24 July 1807.

Since my letter of 20 June/ 2 July Peace has actually been concluded between Russia & France, news of which will doubtless reach you before this. It has been announced by the Emperor to the Governor General here, after the form of the inclosed note.  The Emperor arrived on the 4/16 inst. and we are anxiously awaiting the official communication from the minister of Foreign affairs which will possibly give us the conditions & particulars of the treaty.  General de Budberg has not yet arrived from the Army, & tis probable that nothing further will be made public till he returns.
I shall not venture upon conjecture, nor do I think it useful or necessary to detail the singular & contradictory opinions which prevail in the diplomatic circle here, on the subject of the last change.  From Great Britain, or publicly attached to her interests, there is nobody here at this moment but a Baron de Bremer, with the title of minister of Hanover; & were we to credit the opinions of this representative, the vengeance of England, it would appear, is to be thundered against Russia, & this power impelled to renew the war.  On the other hand, as I have already had the honor to inform you, differences for some time existed between the two Countries, which were suffered to continue without England using proper, or prudent means to adjust.  Russia, thus, had an example of indifference to objects, the maintenance whereof were indispensible to any hope of success in the arduous Contest in which they had embarked.  Declining dispositions of energy, and an injudicious application of resources, on the part of England, were manifested shortly after, which indicates an abandonment of the ostensible objects of the coalition and an inclination to leave Russia, dependent upon her own resources in support of them.
A Question must thence have arisen, whether Russia, who had nothing to fear for herself, who is represented to have engaged in a cause (the support of which England was as deeply interested in as any power upon the Continent & who professed to be more so) to secure a peace to the Continent that would be likely to recover to the different States which had fallen beneath the force of France some character of independence, and a Security for the future, & who thus gave an evidence of pure disinterestedness in the important part her resources enabled her to perform in it, was acting a politic part in continuing the war?  On this view of the subject, one cannot but pronounce, I think, the determination of the Emperor wise!  Accordingly, after the action of the 2d/ 14., a breif statement of which I have the honor to inclose, an interview took place between the two monarchs of Russia & France on the River Niemen, which divided the head quarters of the two armies, at which the most honorable & amicable professions are said to have been mutually exchanged, & which led to a reconciliation highly promising to the future repose of the Continent.
The French Emperor, it appears, was very desirous that the Russian frontier should extend to the Vistula, but the Emperor Alexander, not having entered into the war with Such views declined to acquiesce in what would seperate him from his honor.  A principal object has evidently been secured to Russia, which is that of her power in the South; for immediately after the peace was signed a considerable division of the Russian army under Genl. Essen moved off to join Genl. Michelson in Turkey, whose victories promise to secure to this Country Complete ascendency in that quarter.
The Russian Army of observation now in Poland of 100,000 men is left under the command of General Bouchardon.
The French & English Ambassadors are daily expected, and we shall doubtless see some important measures growing out of the late extraordinary events.  I shall be attentive duly to Communicate to You Sir, whatever may appear to interest us. And have the honor to remain, with great respect, Sir, Your most Obedient Servant

Levett Harris.



Sir,
St. Petersburg 12/ 24 July 1807.

By my last I omitted making known to You an occurrence, which a reference to the inclosed will inform You took place last winter.  Mons. de Launay, a frenchman, who emigrated to this Country during the reign of the Emperor Paul, & to whom for a time he became attached in quality of under Secretary, which obtained for him a title & pension, called on me to request my acceptance of two sets of works he had just given to the world.  One was to be reserved by me, the other he destined as a present to the public Library at Philadelphia.  His attention received the thanks due to such occasions, with a promise that I would look into them at my leisure, and dispose of them agreeably to his request, on their receiving my approbation.  You will perceive Sir, by the annexed Copy of a letter, which I found myself necessitated to write him, the estimation they have had in my judgement.  Independent of the remarks with which I have thought proper to honor the Author, as to the general merits of his works, I beg leave to inform You, that I was led to this measure by the foul aspersion thrown on the Character of General Washington, and by the insidious manner he sought to give notice to his productions by sending them to some of the most distinguished of the nobility, where they would infallibly meet the eye of the public Agent of the United States; and to those motives will You ascribe my present letter.
I send you at the same time the works themselves in order to possess you of a full view of their absurdities, and if it should be thought necessary further to prosecute the affair, that I may act by Your special instructions, as my letter remains without a reply.
Mr. deLaunay has several times met me in Company and has testified Contrition for his outrage by an observance of silence in my presence, & by seeking  my notice.  My disregard of such a person, has equalled the indignation his violation of truth and decency has excited, and it is with pleasure I add, that corresponding sensations have been invariably manifested, where the Author and his works have been known.  I have the honor to be with great respect Sir, Your most Obedient Servant

Levett Harris


